Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are presented for examination.
Claim 1 is cancelled.
IDS filed on 8/5/20, 2/3/21 are considered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 2-21 filed on 2/3/21 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gordon, US Publication Number 2016/0127440, hereinafter Gordon.
Referring to claim 1, Gordon discloses an adaptive content delivery network switching device (figures 3, 7, and 8) comprising: 
a processor (processor 1002, figure 10);
a network interface (network interface 1020); and
a memory (memory 1006) connected to the processor, where the memory contains a content delivery network switching application (page 61 [0763]) and a media playback application (page 6 [0048], playback component) ;
wherein the content delivery network switching application directs the processor to:
receive, at the adaptive content delivery network switching device, a manifest from a manifest server system describing a plurality of content delivery networks (page 48 [0607], step 710, performance metrics from one or more providers and manifest files are retrieved and stored);
determine using the adaptive content delivery network switching device a first content delivery network selected from the received manifest (page 47 [0605], page 48 [0607], step 712; retrieves performance data from service providers based on the manifest file);
receive, at the adaptive content delivery network switching device, content from the first content delivery network (page 48 [0607], step 712; retrieves performance data from service providers based on the manifest file);
store the received content into a buffer (page 48 [0607], step 712; retrieves performance data from service providers based on the manifest file; received performance data must be stored at a local memory for further evaluation) 
when the amount of content in the buffer is below a threshold determined based on the first content delivery network’s available bandwidth (page 16 [0162], page 39 [0536], page 40 [0539], performance threshold; page 48 [0607], step 714, select a service provider based on the performance metric; page 63, claim 3, performance metric is associated with bandwidth);
select, using the adaptive content delivery network switching device, an alternative content delivery network with a higher available bandwidth than the first content delivery network from the received manifest (page 47 [0605], page 48 [0607], step 712; retrieves performance data from service providers based on the manifest file, and page 48 [0607], step 714, select a service provider based on the performance metric; page 63, claim 3, performance metric is associated with bandwidth); and
receive, at the adaptive content delivery network switching device, new content from the alternative content delivery network (page 48 [0607], step 714, select a service provider to transmit new content based on the performance metric)..
Referring to claim 3, Gordon discloses the adaptive content delivery network switching device of claim 2, wherein the content delivery switching application further directs the processor to: if a HyperText Transfer Protocol (HTTP) 404 error is detected, receive at the adaptive content delivery network switching device, new content from the alternative content delivery network (page 40 [0538]-[0539], request new content from failed over URL/ provider when HTTP 404 error is detected)..
Referring to claim 4, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the content delivery switching application further directs the processor to: if a HyperText Transfer Protocol (HTTP) error is detected, receive at the adaptive content delivery network switching device, new content from the alternative content delivery network (page 39 [0530], [0536], page 40 [0538][0539], HTTP error).
Referring to claim 5, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the new content received is at the same quality level of the previously received content (page 40 [0539]-[0540], segment redirections are received for the newly commencing video playback to avoid performance degradation (same quality level)).
Referring to claim 6, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the content delivery switching application further directs the processor to: record any content delivery network that encounters a HyperText Transfer Protocol (HTTP) error (paragraphs [0232], [0440], [0530], [0536], the performance manager selects the failover content website (content delivery network) and configures (create) its URL in a manifest file (record) upon encountering delivery performance degradation is evidenced by the return of an HTTP 302 error to the requesting device).
Referring to claim 7, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the content delivery switching application further directs the processor to: avoid receiving content from a second content delivery network from any content delivery network that is in the record of HyperText Transfer Protocol (HTTP) errors (paragraphs [0521], [0539], the cluster server manager (application) - which will have a processor - ensures that a degraded website (second content delivery network), 
Referring to claim 8, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the threshold comprises a minimum required buffer time (figures 7A-7B; paragraphs [0536], [0605], the minimum performance threshold comprises satisfying a minimum buffer threshold (the performance data determined in step 704 includes avoiding (satisfying) a buffering event, wherein a video delivery performance criteria includes performing above a minimum threshold).
Referring to claim 9, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the threshold comprises a minimum playback bitrate threshold (figures 7A-7B; paragraph [0605], the performance data determined in step 704 includes avoiding bitrate shifts (minimum playback bitrate threshold)).
Referring to claim 10, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein the content delivery switching application further directs the processor to: play back the received content followed by the received new content (page 4 [0024], a user device, which will have a processor and memory, utilizes a standard video (media) playback application for playing streamed video (content)).
Referring to claim 11, Gordon discloses the adaptive content delivery network switching device of claim 1, wherein selecting the alternative content delivery network comprises selecting the alternative content delivery network with the highest available bandwidth from the received manifest (page 47 [0604], selecting a provider with the best network performance; page 46 [0590]-[0593], network performance include bandwidth).
Referring to claims 12-21, the claims encompass the same scope of the invention as that of the claims 2-11.   Therefore, claims 12-21 are rejected on the same ground as the claims 2-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
February 16, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447